United States Court of Appeals
                                                                                                  Fifth Circuit
                                                                                                F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                               February 28, 2005
                                   FOR THE FIFTH CIRCUIT
                                                                                            Charles R. Fulbruge III
                                                                                                    Clerk


                                            No. 04-40127
                                          Summary Calendar



UNITED STATES OF AMERICA,

                                                                                           Plaintiff-
                                                           Appellee,

                                                  versus

LIONEL MOORE, also known as Doc,

                                                                                         Defendant-
                                                           Appellant.

                      ----------------------------------------------------------------
                            Appeal from the United States District Court
                                  for the Southern District of Texas
                                      USDC No. 3:99-CR-10-12
                      ----------------------------------------------------------------

Before WIENER, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*

       Lionel Moore entered a guilty plea in 1999 to charges of conspiracy to possess with intent

to distribute cocaine and cocaine base and possession with intent to distribute cocaine base. He was

sentenced to concurrent terms of 135 months of imprisonment and concurrent terms of five years of

supervised release. We affirmed Moore’s convictions and sentences in all aspects except the five-year



       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
terms of supervised release. United States v. Moore, No. 00-40602 at 1, 4 (5th Cir. Nov. 27, 2001).

On remand, in accordance with this court’s mandate, the district court sentenced Moore to

concurrent terms of three years of supervised release.

       Moore challenges the district court’s denial of his motion to withdraw his guilty plea. Review

of this issue is precluded under the law of the case doctrine, and we will not reexamine it. United

States v. Lee, 358 F.3d 315, 320 (5th Cir. 2004). Insofar as Moore seeks to appeal separately the

district court’s denial of his post judgment motion to withdraw his guilty plea, the motion lacked a

jurisdictional basis. See FED. R. CRIM. P. 11(e); FED. R. CRIM. P. 32(e) (2002). Moore’s appeal is

without arguable merit and is frivolous. Accordingly, the appeal is DISMISSED. 5TH CIR. R. 42.2.

       APPEAL DISMISSED AS FRIVOLOUS; ALL OUTSTANDING MOTIONS DENIED.




                                               -2-